DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/07/2022 has been entered.

Claim Status
	Claims 41-43, 45-46, and 54-55 are pending.  Claims 39-40 and 48-53 were canceled in the Reply filed 11/07/2022.  Independent claims 54-55 are newly added. The scope of all claims has been altered. Claims 41-43, 45-46, and 54-55 are presently considered. 

Election/Restrictions
Applicant’s election without traverse of Group II (original claims 39-43) and the single elected species of method wherein the peptide is SEQ ID NO: 1 (“DDQNPWRAY‌LDLLFP‌TD‌T‌L‌LL‌DLLW”) and the non-ocular cell is a T-cell (wherein no linker and no cargo are present) in the reply filed on 7/8/2019 was previously acknowledged.
It is the Examiner’s understanding that the originally elected species continues to read upon pending claims 41-43, 45-46, and 54-55.
	Following extensive search and consideration, the originally elected species is again deemed obvious in view of the prior art as applied below.  Per MPEP §803.02, examination has not been extended to non-elected species at this time.
In the Reply filed 9/22/2021, claims 41-43 and 45-46 were amended and claims 54-55 were newly added.  Applicant has not identified that the amendments were intended to exclude the originally elected species.  Therefore, in the absence of clarification, it is presumed that the originally elected species, previously examined, continues to fully satisfy the full scope of all amended claims as identified below.  This is reasonable because claim 55 is understood to recite product-by-process limitations presumably fully satisfied by the originally elected species, and Applicant has not identified that the amendments exclude the originally elected species. 
	Claims 41-43, 45-46, and 54-55 are presently considered.

Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
As filed 11/07/2022, the previously filed independent claims 39 and 40 were canceled and rewritten as newly added claims 54-55: 
54. (New) A mammalian immune cell comprising at least one exogenous nucleic acid that was trafficked to the outside of the cell and encodes a pH triggered peptide comprising the sequence DDQNPWRAYLDLLFPTDTLLLDLLW (SEQ ID NO: 1) that is expressed on and tethered to the exterior surface of said cell.

55, (New) A mammalian immune cell comprising at least one pH triggered peptide expressed on and tethered to the exterior surface of said cell and which said peptide comprises the sequence DDQNPWRAYLDLLFPTDTLLLDLLW (SEQ ID NO: 1).
It is reasonably understood that the new claims continue to read upon the originally elected species, and rewrite the previous claims in a product-by-process format using the same phrases and terminology (e.g., “trafficked to the outside of the cell”, “expressed on”, “tethered”, etc.). The applicable claim interpretation has been discussed below1.
“Comprising” is interpreted in view of MPEP § 2111.03(I), and is understood to mean that the claim scope is open-ended and does not exclude additional components.
“Mammalian immune cell” is reasonably inferred to include at least T-cells, B-cells, neutrophils, eosinophils, basophils, lymphocytes, monocytes, dendritic cells, natural killer cells, and macrophages (see, e.g., Spec. filed 12/04/2020 at 48 at 3rd ¶; see, e.g., MPEP § 2111, § 2173.01(I)).  Accordingly, the phrase “mammalian immune cell” continues to be understood to read upon any art-recognized mammalian immune cells, including immortalized cell lines such as Jurkat cells and K562 cells.
“Exogenous nucleic acids” is not explicitly defined on record, but is interpreted literally to mean that the nucleic acid at issue must originate from outside the organism (i.e., outside the non-ocular cell).  Accordingly, art-recognized and routine recombinant protein expression methods are understood to necessarily satisfy this limitation.
A “pH triggered peptide” is understood to fully encompass any peptide that comprises SEQ ID NO: 1 as recited at instant claims 39-40.  
Newly added claims 54-55 are understood to rewrite previous claims 39-40, wherein the previous “wherein” clauses are now written using product-by-process language.  Per MPEP § 2113(I), 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
As noted at MPEP § 2113(II), 
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983)
Therefore, the patentability of the claimed invention is based on the product itself, not the method of production. 
In the instant case, claim 55 is directed to products (i.e., “mammalian immune cells”) made by steps requiring that molecules be expressed and tethered to the exterior surface of such cells.  It is the Examiner’s understanding that this language continues to read upon the originally elected species, and that Applicant has attempted to rely upon such process steps and phrases in an attempt to distinguish the instant claims relative to the prior art of record (see, e.g., Reply filed 11/07/2022 at 5 at 1st full ¶; see also Reply filed 9/22/2021 at 6 at 3rd to 4th ¶¶, 6 to 7 at bridging ¶, 7 at 4th to 5th full ¶¶, 7-8 at bridging ¶, 8 at 3rd full ¶).  Therefore, the question is what product is being claimed using the instant product-by-process language? The guidance in the Specification is very limited, but reasonably informs artisans that any “cell” would accomplish the result of permitting pHLIP® peptides to be “expresse[d] . . . on the exterior surface” of a cell (see, e.g., Sub. Spec. filed 12/04/2020 at 61 at 4th full ¶, Fig. 10).  Figure 10 is reproduced, in part, below, and simply shows a generic “cell” with a generic label for a “pH-triggered region of pHLIP peptide” present on the “Outer leaflet of cell membrane”:

    PNG
    media_image1.png
    616
    814
    media_image1.png
    Greyscale

Accordingly, the original disclosure supports a conclusion that any “cell” may be utilized with any “pH-triggered peptide” that comprises a “pH-triggered region of pHLIP peptide” (note that Fig. 10 fails to show the entire pHLIP peptide), to achieve the desired outcome of a cell having “at least one pH triggered peptide expressed on and tethered to the exterior surface of said cell” (see, e.g., Sub. Spec. filed 12/04/2020 at 61 at 4th full ¶, Fig. 10).  Zero guidance or evidence to the contrary has been placed on record. Therefore, the product-by-process limitations pertaining to trafficking, expression, tethering, etcetera are all understood to be fully satisfied by prior art teaching, disclosing, or rendering obvious methods of using any mammalian immune cell (e.g., Jurkat or K562 cells), expressing any sequence comprising instant SEQ ID NO: 1 (see, e.g., Sub. Spec. filed 12/04/2020 at 48 at 2nd full ¶ to last ¶, page 50 at 1st ¶, Fig. 10; see also, MPEP § 2111.04(I), MPEP § 2113(I)-(II)). This interpretation is reasonable because zero guidance is provided on record teaching or suggesting that such product-by-process steps require specific structures, sequences, arrangements, or culture conditions in order to achieve exterior expression and tethering of a “pH-triggered region of pHLIP peptide” (see, e.g., Sub. Spec. filed 12/04/2020 at 48 at last ¶, 61 at 4th full ¶, Fig. 10).  This interpretation is consistent with the originally filed disclosure (see, e.g., Sub. Spec. filed 12/04/2020 at 48 at last ¶, 61 at 4th full ¶, Fig. 10), which identifies that any 
...cell (a non-ocular cell, e.g., a mammalian cell such as a T-cell, B-cell, neutrophil, eosinophil, basophil, lymocyte, monocyte, dendritic cell, natural killer cell, macrophage, etc.)
could be utilized to obtain a cell wherein any pHLIP® peptide is expressed and “present on the surface of a viable cell, such as a mammalian cell” (see, e.g., Sub. Spec. filed 12/04/2020 at 48 at 2nd full ¶ to last ¶, page 50 at 1st ¶).  Therefore, because “patentability is based on the product itself” and “[t]he patentability of a product does not depend on its method of production” (see MPEP § 2113(I)), and consistent with the original disclosure, newly added claim 55 is understood to be fully satisfied by any mammalian immune cell expressing any sequence comprising instant SEQ ID NO: 1 (see, e.g., Sub. Spec. filed 12/04/2020 at 48 at 2nd full ¶ to last ¶, page 50 at 1st ¶, Fig. 10; see also, MPEP § 2111.04(I), MPEP § 2113(I)-(II)). 
	In the instant case, claim 54 appears to be impossible as claimed because it literally requires that an “exogenous nucleic acid” is “trafficked to the outside of the cell”, which somehow expresses a protein.  The process of translation in mammalian cells occurs on ribosomes in the cell cytoplasm, where mRNA is read and translated.  No disclosure of an external mechanism capable of translating “exogenous nucleic acid” that is “outside of the cell” is disclosed or discussed on record.  Accordingly, claim 54 has been rejected under 35 USC 101, and 112. 
	Claim 42 recites a “wherein” clause that recites and intended or expected result fully satisfied by the positively recited limitations set forth in new claim 55.  Specifically, the clause is understood to be fully satisfied by the originally elected species, and any mammalian immune cell that expresses instant SEQ ID NO: 1. This is reasonable because the “wherein” clause does not correspond to any structure/function limitation in the originally filed disclosure.  If Applicant disagrees that this claim reads upon the originally elected species, Applicant should so clarify in a response and claim 42 will be withdrawn.
	Additional teachings and claim interpretations are set forth below.

Withdrawn Claim Rejections
Claims directed to canceled claims are withdrawn as moot with respect to the canceled claims.

Denial of Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, US Appl. No. 62/517,830 as filed 6/9/2017, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
The MPEP states that "[w]hile there is no in haec verba requirment, . . . . claim limitations must be supported in the specification through express, implicit, or inherent disclosure." See MPEP § 2163.
Lack of Express Support
	Claims 41-43, 45-46, and 54-55 do not literally appear in US’830.  
Independent claims 54-55 are representative of the pending claims scope, and were newly added in the Reply filed 11/07/2022. The amended claims do not literally appear in the provisional and Applicant has not identified where such claims are literally presented using the same or synonymous language, to describe the same exact invention having the same scope as an integrated whole2.  
Furthermore, the dependent claims, as presently amended, do not literally appear in the originally filed disclosure.
Lack of Implicit or Inherent Support
	As an initial matter, newly added independent claim 54 appears to be biologically impossible and lacks enablement. because translation in a mammalian immune cell occurs on ribosomes in the cytoplasm of the cell, not the “outside of the cell”.  Nothing of record teaches or suggests the existence of any functional, external translation system located “outside of the cell”.  Rather, the exogenous nucleic acid would presumably be cleaved in solution by nucleases.  However, regardless of whether or not the “exogenous nucleic acid” was destroyed by nucleases or not, in the absence of translation machinery, the product-by-process language would not credibly result in the external translation and expression of SEQ ID NO: 1 on the “exterior surface of said cell”, in the absence of ribosomes, tRNAs, etcetera, as required by newly added claim 54.  Accordingly, the provisional fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for instant claim 54.
	Regarding claim 55 and its dependents, because the claimed invention (i.e., mammalian immune cells) were not literally described as presently claimed, the issue is whether or not the disclosure of the provisional provided any implicit or inherent support commensurate in scope with the instantly claimed invention.  However, zero examples of any species within the scope of newly added claim 55 or its dependents were reduced to practice.  Therefore, no inherent or implicit support is provided by the nonexistent examples.
	It is noted that no structure/function relationships for limitations found at claims 41-42 even appear on record in the provisional.  Likewise, no structure/function relationship is disclosed for the non-original limitation at claim 55 regarding “on the exterior surface of said cell”.  Rather, at best, these clauses appear to reflect hoped-for and desired results, but the Application provides zero explanation or guidance reasonably informing artisans of exactly what structures are required and necessary to actually satisfy such claim limitations.  This is pertinent because claim 41 requires that the entire “pH triggered peptide is located outside of the lipid bilayer” but presumably still located “on the exterior surface of the cell” per claim 55.  This is inconsistent with the specification and Figure 10, because Figure 10 does not support that the entire peptide is “outside of the lipid bilayer” but instead only a portion of it corresponding to a “pH-triggered region of pHLIP peptide” (see instant Fig 10). Therefore, it is critical to understand that the entire fusion protein and the entire “pHLIP peptide” is not shown in its entirety at Figure 10.  Artisans are left to simply guess where the portions of the peptide that are not shown may reside. Accordingly, such claims and claim limitations do not literally appear in the disclosure of the provisional, and appear inconsistent with the original disclosure. 
MPEP § 2163.05(II) notes that changes involving subgeneric terminology may not be acceptable (see In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972), noting that "[w]hatever may be the viability of an inductive-deductive approach to arriving at a claimed subgenus, it cannot be said that such a subgenus is necessarily described by a genus encompassing it and a [single] species upon which it reads" (emphasis added)).  Here, the presently claimed invention is a subgenus of the originally claimed genus, but no reduction to practice appears on record for any species within the subgenera of any instant claims.  Because zero species within the scope of the instant claims were literally, implicitly, or inherently disclosed or otherwise reduced to practice, the present claims recite a subgenus but fails to disclose even a single “species upon which it reads”; therefore “it cannot be said that such a subgenus is necessarily described” by the instant disclosure (see id.).
Accordingly, the current claim scope is not literally, inherently or implicitly supported by the originally filed provisional.  Therefore, in the absence of any guidance or additional disclosure, an artisan would not reasonably conclude Applicant had possession of the instantly claimed subgenus of “mammalian immune cells”. 
Accordingly, the provisional does not provide inherent or implicit support commensurate in scope with the pending claims.
Conclusion
Accordingly, priority to US Appl. No. 62/517,830, as filed 6/9/2017, is denied for claim 24 and its dependents, which have been accorded a priority date of 6/11/2018, which corresponds to the filing date of US Application No. 16/005,195 (filed 6/11/2018).


New or Revised Rejections as Necessitated by Applicant Amendment
Claim Rejections - 35 USC § 101/112(a)
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 54 is rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible asserted utility or a well-established utility.
Claim 54 is also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a credible utility or a well-established utility for the reasons set forth below, one skilled in the art clearly would not know how to use the claimed invention.
Newly added claim 54 recites:
54. (New) A mammalian immune cell comprising at least one exogenous nucleic acid that was trafficked to the outside of the cell and encodes a pH triggered peptide comprising the sequence DDQNPWRAYLDLLFPTDTLLLDLLW (SEQ ID NO: 1) that is expressed on and tethered to the exterior surface of said cell.
The claim does not recite a credible utility because translation in a mammalian immune cell occurs on ribosomes in the cytoplasm of the cell, not the “outside of the cell”.  Nothing of record teaches or suggests the existence of any functional, external translation system located “outside of the cell”.  Rather, the exogenous nucleic acid would presumably be cleaved in solution by nucleases.  However, regardless of whether or not the “exogenous nucleic acid” was destroyed by nucleases or not, in the absence of translation machinery, the product-by-process language would not credibly result in the external translation and expression of SEQ ID NO: 1 on the “exterior surface of said cell”, in the absence of ribosomes, tRNAs, etcetera, as required by newly added claim 54.
	Therefore, claim 54 is rejected under 35 USC § 101 and §112(a).


Claim Rejections - 35 USC § 112(a), New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41-43, 45-46, and 54-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP states that "[w]hile there is no in haec verba requirment, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure." See MPEP 2163.  
All claims depend directly or indirectly upon newly added claims 54-55.  Therefore, claims 54-55 are representative of the pending claims scope. 
Lack of literal Support
Claims 54-55 are representative of the pending claims scope, and were newly added in the Reply filed 11/07/2022. The amended claims do not literally appear in the originally-filed disclosure.  
To date, the Applicant has failed to identify where the amended claims literally appear, as presently claimed, and using identical or synonymous terminology, in the originally filed disclosure as an integrated whole3.  Furthermore, the dependent claims, as presently amended, do not literally appear in the originally filed disclosure.
Therefore, the amended claims do not literally appear in the originally filed disclosure.
Lack of Implicit or Inherent Support
Per MPEP § 2163, new or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement (see, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971)). 
As noted above, the claims do not literally appear in the originally filed disclosure, using the same or synonymous terminology.
As noted above, claim 54 has been rejected under 35 USC 101 and 112(a) as lacking credible utility because it defies basic tenets of molecular biology, namely that translation occurs inside cells rather than outside.  As such, no implicit or inherent support for newly added claim 54 exists on record.
Zero examples of any species within the scope of newly added claim 55 were reduced to practice, disclosed in the originally filed disclosure, or identified by the Applicant.  The closest supporting disclosure (see, e.g., Sub. Spec. filed 12/04/2020 at 48 at 2nd full ¶ to page 50 at 1st ¶, Fig. 10) does not contain or disclose any guidance regarding the specific subgenus of the invention now claimed, or any product-by-process limitations as presently claimed. No such embodiments were reduced to practice or otherwise discussed in detail.
Rather than provide specific disclosure, Applicant appears to generically direct the Examiner to ¶¶[0008]-[0010], [0047], [0106]-[0107], [0144], [0177]-[0181], [0201], [0209], [0227], [0244], [0266], [0302]-[0303], [0322] and Figure 10 (see, e.g., Reply filed 11/07/2022 at 4 at 1st ¶; see also Reply filed 7/05/2022 at 5 at 1st ¶, 6 at § Rejection under 35 U.S.C. § 112; see also Reply filed 9/22/2021 at 5 at 1st full ¶; see also Reply filed 12/04/2020 at page 4 at 2nd ¶), but fails to provide any explanation how such numerous disjointed disclosures provide written description support for the pending claim scope as an integrated whole4.  As noted above, the newly amended claims do not literally appear on record, zero examples were reduced to practice, and the closest pertinent disclosures have been evaluated but found to not support the full scope of the claimed embodiments encompassed by the amended claims (see, e.g., Sub. Spec. filed 12/04/2020 at 48 at 2nd full ¶ to page 50 at 1st ¶, Fig. 10).  Such disjointed disclosures would not inherently, implicitly, or literally direct an artisan to arrive at the narrow subgenus presently claimed.
Additional Considerations
	It is noted that no structure/function relationships for limitations found at claims 41-42 even appear on record.  Likewise, no structure/function relationship is disclosed for the non-original limitation at claim 55 regarding “on the exterior surface of said cell”.  Rather, at best, these clauses appear to reflect hoped-for and desired results, but the Application provides zero explanation or guidance reasonably informing artisans of exactly what structures are required and necessary to actually satisfy such claim limitations.  This is pertinent because claim 41 requires that the entire “pH triggered peptide is located outside of the lipid bilayer” but presumably still located “on the exterior surface of the cell” per claim 55.  This is inconsistent with the specification and Figure 10, because Figure 10 does not support that the entire peptide is “outside of the lipid bilayer” but instead only a portion of it corresponding to a “pH-triggered region of pHLIP peptide” (see instant Fig 10). Therefore, it is critical to understand that the entire fusion protein and the entire “pHLIP peptide” is not shown in its entirety at Figure 10.  Artisans are left to simply guess where the portions of the peptide that are not shown may reside. Accordingly, such claims and claim limitations do not literally appear in the original disclosure, and appear inconsistent with the original disclosure. 
MPEP § 2163.05(II) notes that changes involving subgeneric terminology may not be acceptable (see In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972), noting that "[w]hatever may be the viability of an inductive-deductive approach to arriving at a claimed subgenus, it cannot be said that such a subgenus is necessarily described by a genus encompassing it and a [single] species upon which it reads" (emphasis added)).  Here, the presently claimed invention is a subgenus of the originally claimed genus, but no reduction to practice appears on record for any species within the subgenera of any instant claims.  Because zero species within the scope of the instant claims were literally, implicitly, or inherently disclosed or otherwise reduced to practice, the present claims recite a subgenus but fails to disclose even a single “species upon which it reads”; therefore “it cannot be said that such a subgenus is necessarily described” by the instant disclosure (see id.).
	Accordingly, the current claim scope is not literally, inherently or implicitly supported by the originally filed disclosure.  Therefore, in the absence of any guidance or additional disclosure, an artisan would not reasonably conclude Applicant had possession of the instantly claimed subgenus of “mammalian immune cells”.
Conclusion
The instantly amended claims recite and encompass embodiments and claim scope that was not literally, implicitly, or inherently described in the originally filed disclosure.  Although the originally-filed disclosure may render the instant claims obvious, “a description which renders obvious a claimed invention is not sufficient to satisfy the written description requirement of that invention” (see, Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1567 (Fed. Cir. 1997)) because “[o]ne shows that one is ‘in possession’ of the invention by describing the invention, with all its claimed limitations, not that which makes it obvious” (Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1571-72 (Fed. Cir. 1997) at 1572).
Accordingly, claims 41-43, 45-46, and 54-55 are rejected.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 41-43, 45-46, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016/069607A1 (May 6, 2016; Altomore et al; cited in previous action) in view of Weerakkody (Family of pH (low) insertion peptides for tumor targeting, PNAS, vol. 110(15):5834-5839 (April 9, 2013); hereafter “Weerakkody”; cited in previous action), Raup et al. (Biotechnology Reports, vol. 11:53-61 (online June 16, 2016); hereafter “Raup”; cited in previous action), Huan et al. (Stable gene transfer and expression in human primary T cells by the Sleeping Beauty transposon system, Blood, vol. 107(2):483-491 (Jan. 2006); hereafter “Huan”; cited in previous action), and further in view of Yan et al. ([Cloning of human RHD gene and its expression in K562 cells], Article in Chinese, Zhongguo Shi Yan Xue Ye Xue Za Zhi, vol. 13(3):492-5 (Jun 2005), Abstract Only; hereafter “Yan”; cited in previous action).
Claim interpretation: The applicable claim interpretation has been set forth above in the section entitled “Claim Interpretation”, which is incorporated herein. For purposes of the instant rejection, newly added claim 55, and its dependents, are reasonably understood to be fully satisfied by any mammalian immune cell expressing any sequence comprising instant SEQ ID NO: 1 (see, e.g., Sub. Spec. filed 12/04/2020 at 48 at 2nd full ¶ to last ¶, page 50 at 1st ¶, Fig. 10; see also, MPEP § 2111.04(I), MPEP § 2113(I)-(II); see claim interpretation section, above) and the originally elected species.
Regarding instant claims 41-43, 45-46, and 55, WO’607 teaches and discloses methods for treating cancer (see, e.g., WO’607 at abs, claim 1; see also id. at Fig. 1), wherein WO’607 identifies that one component of the disclosed methodology is a “stimulatory peptide” that may be “coupled to a membrane-inserting peptide” (see, e.g., WO’607 at claims 3, 19, 21, 28, and 30).  The “membrane-inserting peptide” is understood to include pHLIP® peptides (see, e.g., WO’607 at claims 3, 5-6, 19, 21-22, 28, and 30-31).  WO’607 identifies that the “stimulatory peptide[] coupled to a membrane-inserting peptide” may be a fusion protein encoded by recombinant DNA (see, e.g., WO’607 at claims 5, 21, and 30), and WO’607 generally identifies that such proteins may be produced using cDNA vectors, expression plasmids, and generally any expression system in the art using “bacterial (E. coli, insect, or mammalian cells” (see, e.g., WO’607 at 13 at lines 15-26).  Accordingly, WO’607 provides guidance and motivation reasonably directing artisans to make and recombinantly produce “stimulatory peptides coupled to a membrane-inserting peptide” (see, e.g., WO’607 at claims 5, 21, and 30), wherein the “membrane-inserting peptide” may be a pHLIP® peptides (see, e.g., WO’607 at claims 3, 5-6, 19, 21-22, 28, and 30-31), and wherein the recombinant expression system may include expression in “mammalian cells” (see, e.g., WO’607 at 13 at lines 15-26).  The benefits of utilizing such pHLIP® peptides were known in the prior art: WO’607 explicitly discusses multiple membrane-inserting peptides, but notes that “[d]epending on the use of the membrane self-inserting peptide conjugate, certain membrane self-inserting peptides can be better choices than others” (see, e.g., WO’607 at 12 at lines 5-33).  Specifically, WO’607 informs artisans that pHLIP® peptides are suitable for in vivo uses because pHLIP® peptides would “prevent[] unwanted insertion into random cells” (see, e.g., WO’607 at 12 at lines 5-21).  Therefore, WO’607 provides guidance and motivation directing artisans to produce and utilize fusion proteins comprising “pHLIP®” peptide.  In summary, WO’607 reasonably informs and motivates artisans to produce pHLIP®-comprising fusion peptides using mammalian expression systems. 
	The prior art of WO’607 differs from the instant claims as follows: Although WO’607 provides guidance and motivation to produce pHLIP®-comprising fusion proteins in mammalian cell line expression systems, WO’607 does not specifically teach or exemplify (i) the usage of the specific pHLIP® of instant SEQ ID NO: 1, or the specific usage of (ii) a “mammalian immune cell” as presently required at the instant claims.
SEQ ID NO: 1 is a Prior Art Element
	Regarding instant claims 55, 41-42 and instant SEQ ID NO: 1, Weerakkody is cited herein to establish that pHLIP® sequences were known in the prior art (see, e.g., Weerakkody at title, abs, passim).  More specifically, Weerakkody teaches and discloses the pHLIP® of Var3, which comprises instant SEQ ID NO: 1 (compare Weerakkody at 5834 at col II at § “Design of pHLIP® Variants” and “Var3” with instant SEQ ID NO: 1, showing 100% sequence identity).  Therefore, instant SEQ ID NO: 1 is not a point of novelty and was a prior-art pHLIP® sequence. Regarding the selection of the pHLIP® of Var3, Weerakkody not only identifies that “Var3” is a prior art-recognized pHLIP® (see, e.g., Weerakkody at 5834 at col II at § “Design of pHLIP® Variants”), but also exemplifies Var3 relative to other pHLIP® peptides (see, e.g., Weerakkody at 5837 at col 1 at final ¶ to 5837 at col I at 1st full ¶, Fig. 5 on 5837, exemplifying Var3 and Var7, and showing Var3 is superior in HeLa-GFP tumors).  Accordingly, from among the pHLIP® peptides disclosed, an artisan would be directed to the narrow subgenus of Var3 and Var7 in view of WO’607, and more specifically to Var3.  In summary, instant SEQ ID NO: 1 is not a point of novelty, and an artisan reviewing the prior art would be reasonably motivated to select known pHLIP® peptides (see, e.g., MPEP § 2144.06(II)), and would be motivated to specifically select the pHLIP® of “Var3” in view of the prior art.
Mammalian Immune Cell Expression Systems Are Prior Art Elements
	Regarding claims 55, 41-43, 45-46, and a “mammalian immune cell”, general methodologies for cloning and expressing exogenous proteins in mammalian cells, including immune cells, was well-within the ordinary skill in the art.  Raup, Huang, and Yan are each cited herein to establish the ordinary level of skill in the gene expression and engineering arts as it pertains to immune cells such as K562 cells and T-cells.  Regarding expression of exogenous proteins from T cells, Raup is cited herein to establish that methods of genetically modifying Jurkat cells to express exogenous proteins was known in the prior art (see, e.g., Raup at abs), and Jurkat cells are T-cells (see, e.g., Raup at 54 at col II at § 2.5).  Accordingly, the general expression of exogenous proteins from Jurkat cells (i.e., immortalized T-cells), wherein the cells comprise exogenous nucleic acids encoding a protein of interest (see, e.g., Raup at abs, 55 at col I at § 2.6 “Plasmids”, col I-II at § “Transfection”), and express that protein of interest (id.), was known in the art, and therefore is not a point of novelty.  Regarding the expression of exogenous proteins from immune cells, including primary T cells, Huang identifies transponson systems permitting the stable integration of expressed proteins in primary T cells (see, e.g., Huang at title, abs).  Accordingly, the integration and expression of exogenous genes into primary T-cells was known in the art.  Regarding the expression of exogenous proteins from immune cells, such as K562 cells, Yan is cited herein to establish that the general cloning and expression of transduced K562 cells to generate K562 cells that express exogenous proteins at the membrane surface were known in the prior art (see, e.g., Yan at title, abs).  Accordingly, the cloning and expression of exogenous proteins in K562 cells was known in the art and not a point of novelty.  In summary, the selection of any mammalian expression system known in the prior art (including “non-ocular mammalian immune cells” such as K562 cells and T-cells) was enabled and would be expected to provide an equivalent function, namely the predicted and expected production of an exogenous protein sequence such as the pHLIP®-comprising fusion peptides of the primary reference.
Product-by-Process Limitations
Newly added claim 55 recites product-by-process language.  Per MPEP § 2113(I), 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
As noted at MPEP § 2113(II), 
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983)
Therefore, the patentability of the claimed invention is based on the product itself, not the method of production.  Here, the prior art identifies and teaches methodologies that render methods of expressing instant SEQ ID NO: 1 in mammalian immune cells obvious because recombinant expression systems of known proteins are well-understood and are routinely and predictably utilized to obtain quantities of known proteins.  Accordingly, such resulting mammalian immune cells are obvious and would be understood to satisfy all structural limitations of the pending claims.  Therefore, the claimed product appears to be the same or similar to that rendered obvious by the prior art, and the recited limitations regarding expression on the exterior surface of the cell is understood to be a necessary result arising from following the methods of the prior art with instant SEQ ID NO: 1.  This is reasonable because no additional structure/function limitations have been identified on record.  Therefore, the burden is shifted to the Applicant to identify an nonobvious difference between such obvious expression systems and the instantly claimed invention. 
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reasons:  First, the claimed invention is the combination of prior art elements (i.e., the known pHLIP® peptide of Var3 and the known mammalian expression systems of Jurkat Cells, K562 cells, and/or T-cells) according to the known methods of WO’607 to predictably yield and obtain a mammalian expression system suitable for producing pHLIP®-comprising fusion peptides usable in the cancer treatment methodologies of WO’607 (see, e.g., MPEP § 2143(I)(A), (G)).  Furthermore, each prior art element merely performs its art-recognized function in combination.  Second, the claimed invention is the simple substitution of a known pHLIP® sequence (Var3) in place of the exogenous proteins taught by anyone of the references of Raup, Huang, or Yan exactly as suggested by the primary reference, to predictably and expectedly yield a mammalian expression system capable of producing for producing pHLIP®-comprising fusion peptides usable in the cancer treatment methodologies of WO’607 (see, e.g., MPEP § 2143(I)(B), (G)).  Furthermore, each prior art element merely performs its art-recognized function in combination.  
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)).  Furthermore, it is well-within the ordinary skill in the art to express a known protein sequence in a known mammalian cell line using known and routine recombinant expression techniques in the prior art.
Accordingly, claims 41-43, 45-46, and 55 are rejected.


Response to Arguments
Applicant's arguments filed 11/07/2022 have been fully considered but they are not persuasive. Notably, multiple arguments raised by the Applicant have been rendered moot in view of the withdrawn, revised, or new rejections set forth above.  Remaining applicable arguments are addressed below.
Examiner notes that the previous replies of record remain pertinent to the instant arguments raised by Applicant because multiple arguments appear to have previously been presented, fully considered, and not found persuasive for reasons set forth in previous actions.  Accordingly, the Examiner’s prior response(s) remains pertinent and is therefore fully incorporated into the instant response.  The repeated arguments remain non-persuasive for reasons of record.
It is the Examiner’s understanding that Applicant argues and addresses issues in canceled claims or canceled claim limitations (see, e.g., Reply filed 11/07/2022 at 5, addressing “wherein” clauses that are now canceled; id. at 5-6 at bridging ¶, addressing canceled limitations pertaining to “two pH triggered peptides”; id. at 7 at final ¶ addressing the structure of a “pH triggered peptide” that does not comprise instant SEQ ID NO: 1; id. at 8 at 2nd ¶, addressing “two pH triggered peptides”).  These arguments are not persuasive for reasons of record and have been rendered moot in view of the cancelation of such claims and claim limitations.  If such limitations are reintroduced, the prior rejections will be reinstated. 
Response to Arguments Regarding New Matter
Applicant addresses the revised New Matter rejection at pages 8-10 of the Reply filed 11/07/2022. 
Examiner notes that multiple arguments raised by Applicant addressing the specifics of canceled claims 39-40, not present in newly added claims 54-55 are acknowledged but rendered moot because such limitations do not appear in the newly added and amended claims. 
Examiner notes that Applicant fails to identify where claims 54-55 are literally supported in the originally filed disclosure.  Note that a “literal” disclosure is not satisfied by piecemeal terminology distributed in a disjoined manner across numerous non-consecutive and unrelated paragraphs in the disclosure, but instead by a disclosure of the claim “as an integrated whole rather than as a collection of independent limitations” (see, e.g. Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1349 (Fed. Cir. 2013)).  Here, claims 54-55 as exactly recited in the claim set filed 11/07/2022 do not literally appear in the originally filed disclosure using the same or synonymous terminology as presently claimed.
The disclosures cited by Applicant have again been reviewed for literal, implicit, or inherent support of the claimed invention (see, e.g., Reply filed 11/07/2022 at 8 at 2nd ¶; see also id. at 9), but these disclosures provide zero support for the invention as presently claimed, limited to a mammalian immune system, using product-by-process language, and limited to a subgenus of sequences comprising instant claim 1.  Applicant fails to explain or elaborate how the cited portions satisfy the pending claim scope with respect to the claimed invention commensurate in scope with the requirements of 35 USC § 112(a).  Although the originally-filed disclosure may render the instant claims obvious, “a description which renders obvious a claimed invention is not sufficient to satisfy the written description requirement of that invention” (see, Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1567 (Fed. Cir. 1997)) because “[o]ne shows that one is ‘in possession’ of the invention by describing the invention, with all its claimed limitations, not that which makes it obvious” (Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1571-72 (Fed. Cir. 1997) at 1572).  In sum, citations to unclaimed concepts and piecemeal limitations are not equivalent to the disclosure or possession of the instantly claimed invention as an integrated whole5.  Therefore, the rejection is maintained as revised above and all revisions were necessitated by Applicant amendment. 
As noted in the new rejections above, instant claim 54 appears to be impossible and lacks credible utility because it is unclear how Applicant achieves translation of an exogenous nucleic acid on the outside of a cell in the absence of any translation machinery.  Accordingly, the invention of claim 54 was not taught or described by the original disclosure literally, implicitly, or inherently. 
Examiner acknowledges Applicant’s argument addressing MPEP § 2163(II)(A)(3)(a) and alleging that reduction to practice is not necessary (see, e.g., Reply filed 11/07/2022 at 8 at final ¶ to 9 at 1st partial ¶), but notes that Applicant has mistakenly considered the analysis for original claims. The pending claims are not original claims, and therefore the proper analysis is discussed at MPEP § 2163(II)(A)(3)(b).  Because they are not original claims, the proper analysis requires consideration of “express, implicit, or inherent disclosure" (see MPEP § 2163(II)(A)(3)(b); see MPEP citations in rejection).  Accordingly, the Examiner’s analysis of a reduction to practice properly considered whether or not any examples reduced to practice provided “express, implicit, or inherent” support for the pending claim scope.  As noted in the rejection, no examples were reduced to practice within the scope of the pending claims, and therefore no examples of record exist to provide “express, implicit, or inherent” support for the invention as claimed.  
It is the Examiner’s understanding that Applicant is attempting to allege that the disclosures of polypeptides of SEQ ID NOs: 1 and 15-20 provide literal, implicit, or inherent support for the claimed invention (see, e.g., Reply filed 11/07/2022 at 8 at final ¶ to 9 at 1st partial ¶, 10 at 2nd full ¶).  This is not persuasive because the invention as claimed is not a polypeptide, but instead a “mammalian immune cell” that expresses instant SEQ ID NO: 1 in a particular arrangement and manner.  Zero examples of the claimed invention of a “mammalian immune cell” expressing SEQ ID NO: 1 in the arrangement and manner as claimed were reduced to practice or discussed with specificity.  Accordingly, no evidence of reduction to practice of the claimed invention has been identified on record to date, and therefore no literal, inherent, or implicit support on record exists for the presently claimed invention. 
Accordingly, the rejection is maintained as revised above.  The claimed invention was not literally, implicitly, or inherently described as an integrated whole6 in the originally filed disclosure.
Response to Arguments Regarding Obviousness
The rejection under 35 USC 103 has been maintained as revised above, wherein all revisions were necessitated by Applicant’s amendments. The rejection was traversed by the Applicant at pages 11-15 of the Reply (see, e.g., Reply filed 11/07/2022 at 11-15; see also Reply filed 7/05/2022 at pages 6-9; see also Reply filed 9/22/2021 at 7-9), and those arguments are addressed below.  
It is the Examiner’s understanding that Applicant is alleging that the Examiner’s usage of the term “novelty” implies that the Examiner utilized the wrong standard in rejecting the claims (see, e.g., Reply filed 11/07/2022 at 12 at final ¶).  This is incorrect as noted by the rejection under 35 USC 103, wherein the rationale supporting a determination of obviousness is explicitly provided under MPEP § 2143(I)(A), (B), and (G).  Therefore, the Applicant’s attempt to assert that the Examiner used the “wrong test” based upon semantics is misplaced and not persuasive since the proper test is explicitly identified and stated in the rejection, and Applicant’s argument fails to address the facts and rationales supporting obviousness as set forth on the record. 
It is the Examiner’s understanding that Applicant is alleging that WO’607 does not render the claims obvious (see, e.g., Reply filed 11/07/2022 at 13 at 1st ¶, 14-15 at bridging ¶).  This is neither disputed nor dispositive of the rejection, because the rejection of record does not depend upon WO’607 alone.  Rather the rejection has been made over the combination of multiple references.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejection is based upon the explicit rationales set forth at MPEP § 2143(I)(A), (B), and (G), and have not been addressed or rebutted by the Applicant. Furthermore, Applicant has failed to refute or rebut any teachings of WO’607 relied upon by the Examiner.  Therefore, WO’607 fairly informs artisans that pHLIP® peptides may be produced using cDNA vectors, expression plasmids, and generally any expression system in the art using “bacterial (E. coli, insect, or mammalian cells” (see, e.g., rejection above).  Therefore, WO’607 informs artisans that pHLIP® peptides may be recombinantly expressed in mammalian cells (see, e.g., MPEP § 2121(I), §§ 2123(I)-(II), noting that prior art is applicable for all that it teaches and is also presumed fully enabled absent evidence to the contrary).  Accordingly, it is undisputed on record that WO’607 informs artisans that pHLIP® peptides may be produced via recombinant means and systems in mammalian cells.
It is the Examiner’s understanding that Applicant is alleging that WO’607 does not render the claims obvious presumably because WO’607 identifies that pHLIP® peptides are only “one of six specified classes of membrane-inserting peptides” (see, e.g., Reply filed 11/07/2022 at 13 at 1st ¶, see also id. at 14-15 at bridging ¶).  Therefore, it is the Examiner’s understanding that Applicant is suggesting that the mere existence of prior art teachings pertaining to five other alternative species of “membrane-inserting peptides” is sufficient to render the selection of any particular species among those six non-obvious.  However, such arguments and rationales do not correctly reflect US patent law as follows.  Merely identifying the existence of additional prior art compounds, usable as alternatives, does not establish lack of predictability or evidence the existence of unexpected results. MPEP §§ 2123(I)-(II) identify that the mere existence and disclosure of multiple embodiments do not constitute a “teaching away” from a broader disclosure or non-preferred embodiments (see also MPEP §§ 2143(I)).  Likewise, the courts have previously noted that "[r]eading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." (see, e.g., Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327 (1945), at 335), and did not recite an exception if the “list” was very long (see id.).  This is reasonable because if each of the alternatives merely perform an art-recognized function in the absence of any unexpected results, then the outcome remains predictable and expected, regardless of the total number of alternatives.  Furthermore, the court in In re Gee (In re Gee, 614 Fed. Appx 495 (Fed. Cir. 2015), Court Opinion) explicitly considered highly similar arguments:
Gee argues, however, that the Board's reasoning is insufficient where, as here, the universe of possible combinations is large and there is no indication in the prior art as to which of the possible combinations are likely to be successful
In re Gee, 614 Fed. Appx. 495, 497, 2015 BL 179568, 2 (Fed. Cir. 2015).
However, such arguments alleging the existence of a large “universe of possible combinations” was not found persuasive because 
"[W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 , 417 , 127 S. Ct. 1727 , 167 L. Ed. 2d 705 (2007) (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273 , 282 , 96 S. Ct. 1532 , 47 L. Ed. 2d 784 (1976)). Gee does not dispute that the prior art teaches the individual use of coffee grounds and honey to treat viral infections
In re Gee, 614 Fed. Appx. 495, 498, 2015 BL 179568, 3 (Fed. Cir. 2015).
Therefore, the court reaffirmed that the mere existence of a large “universe of possible combinations” was insufficient to rebut a determination of obviousness and did not establish lack of predictability.  Accordingly, such arguments are not persuasive because, absent unexpected results or evidence of lack of predictability, all such alternatives would likewise be obvious per MPEP § 2143(I)(A), since such alternative amounts only to a combination of known prior art components arranged according to known methods, which yield only predictable and expected results.  Similarly, here, the invention is merely the application of the known mammalian expression systems of Jurkat Cells, K562 cells, and/or T-cells) according to the known methods of WO’607 to express a known peptide (i.e., pHLIP® peptide of Var3), which predictably yields a mammalian expression system suitable for producing pHLIP®-comprising fusion peptides usable in the cancer treatment methodologies of WO’607 (see, e.g., MPEP § 2143(I)(A), (B), (G)).  Furthermore, each prior art element merely performs its art-recognized function in combination (see, e.g., MPEP § 2143(I)(A)).
It is the Examiner’s understanding that Applicant is alleging that the Examiner relied upon impermissible hindsight (see, e.g., Reply filed 11/07/2022 at 13-14 at bridging ¶ to 14 at 2nd full ¶).  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Here, Applicant has identified zero facts, disclosures, or knowledge “gleaned only from the applicant’s disclosure”, and the knowledge relied upon by the Examiner is documented by citations to prior art references, which establish that the knowledge relied upon was within the level of ordinary skill at the time the invention was made.  Accordingly, no evidence of impermissible hindsight has been identified by the Applicant.  Therefore, such rationales are not persuasive.
At page 14, it is the Examiner’s understanding that Applicant is alleging that the Examiner has not explicitly explained any motivation to have “SEQ ID NO: 1 expressed on the exterior of the cell surface” (see, e.g., Reply filed 11/07/2022 at 14 at 1st full ¶).  First, although this may be Applicant’s rationale for arriving at the claimed invention, the Examiner may establish obviousness by relying upon a rationale that is different and distinct from the Applicant’s rationale (see, e.g., MPEP § 2144(IV), noting that it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant). Second, the Examiner’s rationale is set fort explicitly in the rejection under MPEP § 2143(I)(A), (B), and (G).  Applicant has failed to address and rebut these rationales with specificity. Third, the limitation Applicant is attempting to rely upon is understood to be a product-by-process step satisfied by the originally elected species.  Per MPEP § 2113(I), 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
As noted at MPEP § 2113(II), 
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983)
Therefore, the patentability of the claimed invention is based on the product itself, not the method of production.  Here, the prior art identifies and teaches methodologies that render methods of expressing instant SEQ ID NO: 1 in mammalian immune cells obvious because recombinant expression systems of known proteins are well-understood and are routinely and predictably utilized to obtain quantities of known proteins (see, e.g., MPEP § 2143(I)(A), (B), and (G); see also rejection above).  Accordingly, because the Examiner has provided evidence showing that recombinant expression of a known peptide sequence using a recombinant expression system is obvious and yields predictable results, the burden is shifted to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art. Here, zero additional structures required to achieve the claimed “exterior” expression steps have been identified by Applicant or on record, and therefore all such steps are understood to necessarily flow from using SEQ ID NO: 1 in the mammalian immune cell expression systems taught by the prior art.  If this is incorrect, the burden is on the Applicant to identify what structural differences are required the prior art sequence for instant SEQ ID NO: 1 and the claimed invention in order to achieve such results.  To date, zero such structures differentiating the sequences and systems of the prior art from the instantly claimed mammalian immune cells.  Fourth, in response to applicant's arguments regarding expression of SEQ ID NO: 1 on the exterior surface of cells, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  As noted above, the burden is shifted to Applicant to show that such exterior expression does not “flow naturally” from the usage of SEQ ID NO: 1 in the mammalian immune cell expression system disclosed by Raup, Huang, and Yan.  To date, zero structural differences have been identified and recited in the claims by Applicant. 
	It is the Examiner’s understanding that the Applicant fails to address the merits of the rejection based upon the combined teachings of the prior art references and fails to address the explicit rationales supporting a determination of obviousness identified by the Examiner (see, e.g., MPEP § 2143(I)(A), (B), (G)).  Applicant does not explicitly dispute that 
WO’607 informs artisans that pHLIP® peptides could be encoded by recombinant DNA and expressed in mammalian cells (see, e.g., WO’607 at 13 at lines 15-26. at claims 5, 21, and 30; see also id. at claims 3, 5-6, 19, 21-22, 28, and 30-31, noting that the “membrane-inserting peptide” may comprise pHLIP® peptides);
that instant SEQ ID NO: 1 is a prior art element explicitly taught and identified by Weerakkody (see, e.g., Weerakkody at 5834 at col II at § “Design of pHLIP® Variants” and “Var3”; 5837 at col 1 at final ¶ to 5837 at col I at 1st full ¶, Fig. 5 on 5837, exemplifying Var3 and Var7, and showing Var3 is superior in HeLa-GFP tumors);
that methods of genetically modifying Jurkat cells to express exogenous proteins were known in the prior art (see, e.g., Raup at abs), and Jurkat cells are T-cells (see, e.g., Raup at abs, 54 at col II at § 2.5, 55 at col I at § 2.6 “Plasmids”, col I-II at § “Transfection”); and
That the recombinant expression of a known peptide (i.e., SEQ ID NO: 1) in a known peptide expression system (i.e., Jurkat cells), predictably produces mammalian immune cells (T-cells) that express the known peptide of interest (e.g., SEQ ID NO: 1). 
In sum, arguments that fail to address the combined teachings of the prior art references and the level of ordinary skill in the art are not persuasive because they fail to address the rejection at issue in the instant application. 
It is the Examiner’s understanding that the Applicant fails to specifically address or dispute any teachings of Huang or Yan relied upon by the Examiner to support a determination of obviousness under MPEP § 2143(I)(A), (B), (G).  Therefore, it is undisputed in view of Huang, that the prior art taught and disclosed methods for the expression of exogenous polypeptides in primary T cells (see, e.g., Huang at title, abs).  Similarly, it is undisputed in view of Yan, that the prior art taught and disclosed methods establishing that the general cloning and expression of transduced K562 cells to generate K562 cells that express exogenous proteins at the membrane surface were known in the prior art (see, e.g., Yan at title, abs).  Accordingly, it is undisputed that Yan teaches that expression of exogenous proteins in K562 cells at the membrane surface was known in the art and not a point of novelty.
In sum, the rejection is maintained because Applicant fails to address the merits of the rejection in view of the combination of references relied upon by the Examiner (see, e.g., MPEP § 2143(I)(A), (B), (G).  Accordingly, it is the Examiner’s position that the claimed invention is obvious because it reasonably appears to be directed to a known protein expression system (e.g., Jurkat cells), used to recombinantly express a known peptide (e.g., instant SEQ ID NO: 1), which merely yields a predicted and expected result, namely an mammalian immune cell that expresses the known protein.
Conclusion
	Therefore, the Applicant’s arguments have been fully considered, but are not persuasive for at least the reasons discussed above.  Accordingly, the rejections are maintained as revised above, and all revisions were necessitated by Applicant amendment.

Conclusion
	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that instant SEQ ID NO: 1 comprises >85% sequence identity with HSPC053 (see, e.g., HSPC053 [Homo sapiens], GenBank: AAF29025.1, NCBI.NLM.NIH.GOV, 1 page, also available at https://www.ncbi.nlm.nih.gov/protein/AAF29025.1 (last visited 3/15/2021); hereafter “HSPC053”; cited in previous action; at positions 139-142, showing 7/8 matches or >85% identity).
        2 See, e.g. Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1349 (Fed. Cir. 2013), explaining that the written description analysis requires “[t]aking each claim . . . as an integrated whole rather than as a collection of independent limitations”.
        3 See, e.g. Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1349 (Fed. Cir. 2013), explaining that the written description analysis requires “[t]aking each claim . . . as an integrated whole rather than as a collection of independent limitations”.
        4 See, e.g. Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1349 (Fed. Cir. 2013), explaining that the written description analysis requires “[t]aking each claim . . . as an integrated whole rather than as a collection of independent limitations”.
        5 See, e.g. Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1349 (Fed. Cir. 2013), explaining that the written description analysis requires “[t]aking each claim . . . as an integrated whole rather than as a collection of independent limitations”.
        6 See, e.g. Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1349 (Fed. Cir. 2013), explaining that the written description analysis requires “[t]aking each claim . . . as an integrated whole rather than as a collection of independent limitations”.